DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
With respect to the controller of claim 2, the phrase “a control unit that intermittently controls” is interpreted to mean “a controller programmed to intermittently control” in regards to the claimed function of the controller.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable 
Case law holds that applicant's specification must be "commensurately enabling [regarding the scope of the claims]." Otherwise undue experimentation would be involved in determining how to practice and use applicant's invention. There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." See MPEP 2164.01.  The test for undue experimentation is based on In re Wands, which include, but are not limited to, the following criteria: 
A.	The breadth of the claims; 
B.	The nature of the invention; 
C.	The state of the prior art;
D.	The level of one of ordinary skill;
E.	The level of predictability in the art;
F.	The amount of direction provided by the inventor;
G.	The existence of working examples; and
H.	The quantity of experimentation needed to make or use the invention based on the content of the disclosure.

Regarding claim 2, there is a lack of existing working examples of ultrasonic vaporizers capable of creating both a liquid and gas phase in controlled proportions from a single liquid. The inventor provides little direction in the specification for how to 
Therefore the level of experimentation required by one of ordinary skill to make and use the full scope of the invention is undue. 
A person having ordinary skill in the art would not be able to make or use the device as described without undue experimentation given the amount of direction provided by the inventor as noted by In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1998).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1, 2, 6 and 8-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. 

Regarding claim 6, the term “on a back surface thereof” renders the claim indefinite as is it unclear what previously recited element is referred to by the word ‘thereof’. Specifically it is unclear if the ‘back surface’ is of the cup, the bottom of the cup, the hole in the bottom of the cup, the spraying element, or some other element of the device. Therefore the metes and bounds of the claim cannot be determined and the claim is indefinite.

Regarding claim 8, the phrase "and the like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "and the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-4 and 8-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20200138669 A1 (Berdahl et al.), hereinafter Berdahl.
Regarding claim 1, Berdahl teaches a spraying device (Fig. 1A) capable of spraying a mist-like substance containing a micro liquid through use of an ultrasonic humidifier or aerosolizer [0085], both of which produce small droplet of liquid from the raw material provided to them. The micro liquid is directed onto a local region around an eye [0069], comprising: a storing part (170) that stores a raw material [0085] composed of a liquid raw material (170)[0085] or a mixture of the liquified raw material and a solid raw material. The ultrasonic humidifier, which serves as the spraying element, produces a mist-like substance [0085] containing the micro liquid from the raw material [0078], the spraying element including an ultrasonic oscillation element [0085] that vibrates the raw material to produce at least the micro liquid.  



Regarding claim 3, Berdahl teaches the device of claim 1 and further teaches the storing part is a detachable cartridge container.  [0085]

Regarding claim 4, Berdahl teaches the device of claim 1 and further teaches a temperature sensor, a humidity sensor, or a temperature and humidity sensor. [0088] 

Regarding claim 8, Berdahl teaches the device of claim 1 and further teaches the liquid raw material contains a medicinal additive selected from among menthol, analgesics, antibiotics, antiallergic agents, steroids, intraocular pressure-lowering agents, and the like [0126].



Regarding claim 10, Berdahl teaches the device of claim 1. Berdahl also teaches the step of using the spraying device described in claim 1 to spray at least a micro liquid onto the eye [0062-0064, 0085]. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Berdahl in view of US 20150018781 A1 (Rinderknect et al.), hereinafter Rinderknect.
Regarding claim 5, Berdahl teaches the device of claim 1, but fails to teach an eyeglass type attachment method.
Rinderknect teaches a spray device for use on the eye which is an eyeglasses type (Abstract, Fig. 1), comprising a rim (102) and a temple (118), wherein the storing part and the spraying element are provided to the temple (108, Fig. 1).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Berdahl with the eyeglass style mount of Rinderknect when choosing from the finite number of solutions for attaching a device to the head of a user and allowing for easy alignment with the user’s eye [Rinderknect 0007].

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Berdahl in view of US 20180133052 A1 (Huang), hereinafter Huang.
Regarding claim 6, Berdahl teaches the device of claim 1, but fails to teach the structure being cup type.
Huang teaches a spraying device for use on the eye (Fig. 3-6) being a cup type (312) that uses a cup including an opening (Fig. 6 from component 3 to 31), wherein37 Application No.: 16/697. 283Substitute Specification (clean)the 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Berdahl with the teachings of Huang to enhance the control of the application of the medication [Huang 0005] and improve user safety [Huang 0003].

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Berdahl in view of US 20150273502 A1 (Bell), hereinafter Bell.
Regarding claim 7, Berdahl teaches the device of claim 1, but fails to teach being hat-mounted.
Bell teaches a spraying device (Fig. 3) being a hat-mounted type (Abstract) provided with a spraying element part (35), including the spraying element, and a portion of the storing part on a brim of a hat (36), wherein the spraying element part includes the spraying element that sprays mist from an opening at a center portion of a circular member (35)[0026] so that the mist-like substance is directed to the eye [0006], and the storing part is connected and integrally provided to the spraying element part via the connection of parts 35 and 36.  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the spraying device of Berdahl with the teachings of Bell, to mount the spraying device to a hat as claimed with the predictable result of allowing the user to wear the spraying device and to position the spraying device near the eyes and face without obscuring vision. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANS KALIHER whose telephone number is (303)297-4453.  The examiner can normally be reached on Monday-Thursday 07:30-04:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571)272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HANS KALIHER/Examiner, Art Unit 3781                                                                                                                                                                                                        
/Benjamin J Klein/Primary Examiner, Art Unit 3781